DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 1/13/21 have been entered and considered.
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/28/16. It is noted, however, that applicant has not filed a certified copy of the 10-2016-0159624 application as required by 37 CFR 1.55.
Allowable Subject Matter
3.	Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: After consideration of applicant’s arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a semiconductor package comprising: a redistribution layer formed on the active surface of the semiconductor chip, electrically connected to the pad, and extending on a first surface of the frame; and a via contact filling a via hole formed around the through hole and penetrating the frame, wherein the first surface of the frame and the active surface of the semiconductor chip form the same plane (claim 1), an upper redistribution layer formed on active surface of the semiconductor chip electrically connected to a pad of the semiconductor chip, and extending on a first surface 2 or SiO2 (claim 17) as described in the independent claims and in the context of their recited apparatuses along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mdh
March 31, 2021